Case 8:19-cv-00861-AEP Document 24 Filed 12/22/20 Page 1 of 2 PageID 550




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


  SCOTT KEARNS,

                 Plaintiff,

  v.                                                       Case No. 8:19-cv-861-T-AEP

  ANDREW M. SAUL,
  Commissioner of Social Security,

                 Defendant.
                                             /

                                             ORDER

         This cause comes before the Court on Plaintiff’s Petition for Attorney Fees (Doc. 22)

  and Amended Petition for Attorney Fees (Doc. 23). 1 By the amended motion, Plaintiff seeks

  attorney’s fees in the amount of $4,149.27 and costs in the amount of $400 pursuant to the

  Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. On September 21, 2020, this Court

  entered an Order reversing and remanding the case to the Commissioner for further

  administrative proceedings (Doc. 20). Thereafter, the Clerk entered judgment in favor of

  Plaintiff (Doc. 21). As the prevailing party, Plaintiff now requests an award of attorney’s fees

  and costs. See 28 U.S.C. § 2412(a) & (d)(1)(A); Fed. R. Civ. P. 54(d)(1); see 28 U.S.C. § 1920;

  cf. Shalala v. Schaefer, 509 U.S. 292, 300-02 (1993) (concluding that a party who wins a

  sentence-four remand order under 42 U.S.C. § 405(g) is a prevailing party).

         The Commissioner does not oppose the requested relief. After issuance of an order

  awarding EAJA fees, however, the United States Department of the Treasury will determine

  whether Plaintiff owes a debt to the government. If Plaintiff has no discernable federal debt,


  1
    The initial petition indicated that defense counsel did not consent to the motion, while the
  amended petition indicates that defense counsel consents to the motion.
Case 8:19-cv-00861-AEP Document 24 Filed 12/22/20 Page 2 of 2 PageID 551




  the government will accept Plaintiff’s assignment of EAJA fees and pay the fees directly to

  Plaintiff’s counsel. For the reasons set out in Plaintiff’s motion, therefore, it is hereby

         ORDERED:

         1.      Plaintiff’s Petition for Attorney Fees (Doc. 22) is DENIED AS MOOT.

         2.      Plaintiff’s Amended Petition for Attorney Fees (Doc. 23) is GRANTED.

         3.      Plaintiff is awarded fees in the amount of $4,149.27. Unless the Department of

  Treasury determines that Plaintiff owes a federal debt, the government must pay the fees to

  Plaintiff’s counsel in accordance with Plaintiff’s assignment of fees (Doc. 23-2).

         4.      Plaintiff is awarded costs in the amount of $400.

         DONE AND ORDERED in Tampa, Florida, on this 22nd day of December, 2020.




  cc:    Counsel of Record




                                                   2
